DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

2.	The previous prior art rejection under Miyamoto (US 20090166576) in view of Vollkommer et al (US 4211730) maintained.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-24 and new claim 25 are rejected under 35 U.S.C, 103 as obvious over Miyamoto (US 20090166576) in view of Vollkommer et al (US 4211730). 
Amendment to claim 1 and new claim 25 are noted.


Note that headspace gas chromatography is chosen for residual solvent determination. Such method is an obvious choice for residual solvent determination, because it has a very low detection limit and broadly used in the industry for such purposes.
In reference to new claim 25, since Miyamoto  and Vollkommer do not disclose  halogenated aromatic compound  other than polypentabromobenzyl acrylate, it content equal to zero (i.e. less than 0.5 ppm)

The rejection can be found in the NON-FINAL office action mailed 12/07/2020 and is herein incorporated by reference.

Response to Arguments

3.	Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Vollkommer does not disclose a halogenated benzyl acrylate-based flame retardant in which the amount of gas derived from the alkoxy alcohol or the aromatic carboxylic acid, which is generated by heating it under the specific conditions, is 10-1,000 ppm. 
However, both Vollkommer and Applicant use the same alkoxy alcohol (i.e. methoxyethanol) and  a similar drying procedure (see printed publication at 0058 and Example 1 of Vollkommer). In addition, both compositions undergo a high temperature extrusion processing at 260-280C (see Examples).




4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765